Case 1:21-cv-00165-DLC Document 32-10 Filed 02/23/21 Page 1 of 6




                      EXHIBIT J
Case 1:21-cv-00165-DLC Document 32-10 Filed 02/23/21 Page 2 of 6
Case 1:21-cv-00165-DLC Document 32-10 Filed 02/23/21 Page 3 of 6
                                                                                                     --,
       Case 1:21-cv-00165-DLC Document 32-10 Filed 02/23/21 Page 4 of 6




                                 THE   CITY OF    NEW YORK
                                  OFFICE OF THE       MAYOR
                                    NEW YORK, N. Y. 10007




                        EMERGENCY EXECUTIVE ORDER NO. 144

                                        August 31, 2020

                             EMERGENCY EXECUTIVE ORDER


        WHEREAS, on March 7, 2020, New York State Governor Andrew Cuomo declared a State
disaster emergency for the entire State of New York to address the threat that COVID-19 poses to
the health and welfare of New York residents and visitors; and

        WHEREAS, Emergency Executive Order No. 98, issued March 12, 2020 and extended
most recently by Emergency Executive Order No. 138, issued August 6, 2020, contains a
declaration of a state of emergency in the City of New York due to the threat posed by COVID-19
to the health and welfare of City residents, and such declaration remains in effect; and

       WHEREAS, this Order is given because of the propensity of the virus to spread person-to­
person and also because the actions taken to prevent such spread have led to property loss and
damage; and

       WHEREAS, measures taken to combat the spread of COVID-19 may prevent individuals,
businesses and other entities from meeting legally imposed deadlines for the filing of certain
documents or for the completion of other required actions; and

       WHEREAS, this Order is given in order to ensure that the Governor's orders are enforced;

        NOW, THEREFORE, pursuant to the powers vested in me by the laws of the State of New
York and the City of New York, including but not limited to the New York Executive Law, the
New York City Charter and the Administrative Code of the City of New York, and the common
law authority to protect the public in the event of an emergency:

       Section I. I hereby direct that sections I and 2 of Emergency Executive Order No. 143,
dated August 26, 2020, are extended for five (5) days.

        § 2. a. I hereby amend section 9 of Emergency Executive Order No. 100, as amended by
section 4(c) of Emergency Executive Order No. 102, to permit the reopening of gyms and fitness
centers, as set forth in New York State's website at https://forward.ny.gov/phase-four-industries,
       Case 1:21-cv-00165-DLC Document 32-10 Filed 02/23/21 Page 5 of 6



subject to the requirements of this section. I hereby direct that any gym or fitness center may
reopen beginning September 2, 2020, provided that a gym or fitness center shall submit the New
York City Gym and Fitness Facility Inspection Request and Attestation Form through the
Department of Health and Mental Hygiene's ("DOHMH") website at nyc.gov/health/restart
indicating that the gym or fitness center has met the requirements to reopen as described in such
form. The New York City Gym and Fitness Facility Inspection Request and Attestation Form
must be submitted on or before the date of a gym's or fitness center's reopening. Any gym or
fitness center that reopens without submitting such form, or that does not complete a DOHMH
inspection in accordance with the applicable New York State Department of Health
("NYSDOH") guidance, may be ordered to close pursuant to this Order.

     b. All gyms and fitness centers shall adhere to all applicable guidance documents issued
by NYSDOH and DOHMH.

       c. Indoor group fitness classes, as defined by DOHMH at nyc.gov/health/restart, are
prohibited.

        d. In accordance with Executive Law § 25, I hereby direct staff from any agency as may
hereafter be designated by the Commissioner of DOHMH, to conduct inspections of gyms and
fitness centers in the administration of this section.

        § 3. a. I hereby amend section 2 of Emergency Executive Order No. 100, to provide that
the suspension and tolling of limitations on the amount of time permitted for certain actions
pursuant to the following laws and rules related to the Uniform Land Use Review Procedure, the
landmarks designation and permit application review processes and other procedures applicable
to the City planning and land use review processes, as ordered by such section, shall continue
until September 14, 2020, at which time the running of such limitations shall
recommence: sections 195, 197-c(b)-(h), 197-d and 3020 of the Charter, sections 25-303, 25-
306, 25-308, 25-309, 25-310 and 25-313 of the Administrative Code, and sections 2-02 through
2-07 of Title 62 of the Rules of the City of New York.

        b. The suspension and tolling of sections 1-05.5 and 1-07.5 of Title 2 of the Rules of the
City of New York, as ordered by section 2 of Emergency Executive Order No. 100, are
continued.

        § 4. I hereby amend section 3 of Emergency Executive Order No. 110 to read as follows:

        a. I hereby suspend sections 11-331 and 11-332 of the Zoning Resolution of the City of
New York, to the extent such sections impose limitations on the amount of time permitted for the
submission of building permit renewal applications, and order that such time limitations are
tolled for the duration of the emergency.

       b. I further suspend section 11-332(a) of the Zoning Resolution, to the extent such
section imposes a two year limitation on the amount of time permitted for the completion of
construction and issuance of a certificate of occupancy, and order that such time limitation is
       Case 1:21-cv-00165-DLC Document 32-10 Filed 02/23/21 Page 6 of 6



tolled until the earlier of the expiration of the State of Emergency or March 1, 2021, at which
time the running of such time limitation shall recommence.

        § 5. I hereby suspend section 11-339(d) of the Zoning Resolution, to the extent such
section became effective on July 23, 2020, and section 64-A00 of Appendix A of Chapter 4 of
Article VI of the Zoning Resolution, to the extent such appendix expired on July 23, 2020, and
further order that this section is deemed retroactive and in force and effect as of July 23, 2020.

       § 6. I hereby suspend section 8-107(4)(a) of the Administrative Code, to the extent such
provision prohibits the Department of Parks and Recreation from issuing athletic field use
permits only for youth sports leagues.

         § 7. I hereby incorporate in this Order any and all relevant provisions of Governor
Executive Order No. 205 issued by the Governor of New York State to impose quarantine
restrictions on travelers arriving in New York.

        § 8. This Order incorporates any and all relevant provisions of Governor Executive
Order No. 202 and subsequent orders issued by the Governor of New York State to address the
State of Emergency declared in that Order pursuant to his powers under section 29-a of the
Executive Law.

        § 9. I hereby direct the Fire Department of the City of New York, the New York City
Police Department, the Department of Buildings, the Sheriff, and other agencies as needed to
immediately enforce the directives set forth in this Order in accordance with their lawful
enforcement authorities, including but not limited to Administrative Code sections 15-227(a),
28-105.10.1, and 28-201.1, and section 107.6 of the New York City Fire Code. Violations of the
directives set forth in this Order may be issued as if they were violations under the New York
City Health Code, title 24 Rules of the City of New York sections 3.07 and 3.11, and may be
enforced as such by the Department of Health and Mental Hygiene or any other agency named in
this section.

        § 10. This Emergency Executive Order shall take effect immediately, and shall remain in
effect for five (5) days unless it is terminated or modified at an earlier date.



                                                              Bill de Blasio,
                                                              MAYOR
